DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Gerard E. Moy (Reg. No. 52,054) on 02/08/2021. 

The claims have been amended as follows:

1.  (Currently Amended) An Information Handling System (IHS), comprising:
a processor;
an embedded controller (EC) coupled to the processor, wherein the EC comprises a microcontroller configured to handle tasks exclusive of other tasks that an Operating System (OS) executed by the processor handles; and
a memory coupled to the EC, the memory having program instructions stored thereon that, upon execution, cause the EC to:
	
determine a characteristic of an IHS subsystem;
determine a characteristic of a power source;
control a buck-boost converter to modify a voltage provided to the , and wherein applying the calculated multiplier value comprises switching one or more storage elements on or off within the buck boost converter;
receive a notification that the IHS subsystem has switched from a first operating state to a second operating state based upon a power resource specification stored in an Advanced Configuration and Power Interface (ACPI) table, wherein: the IHS subsystem comprises a display, the first operating state is a high-dynamic range (HDR) state of the display, and the second operating state is a non-HDR state of the display; and
control the buck-boost converter to adjust the voltage based, at least in part, upon the notification, 

. 

2.  (Original) The IHS of claim 1, wherein to determine the characteristic of the IHS subsystem, the program instructions, upon execution, cause the EC to identify the IHS subsystem or a component of the IHS subsystem.

3.  (Canceled).

4.  (Original) The IHS of claim 1, wherein to determine the characteristic of the IHS subsystem, the program instructions, upon execution, cause the EC to perform an electrical characterization of the IHS subsystem.

5.  (Canceled).

6.  (Previously Presented) The IHS of claim 1, wherein the multiplier value increases or decreases the voltage towards an input voltage specification of the IHS subsystem.

7.  (Canceled).

8.  (Canceled) 

9.  (Canceled).

10.  (Canceled).

11.  (Canceled).

12.  (Canceled).

13.  (Canceled).

14.  (Original) The IHS of claim 1, wherein the program instructions, upon execution, cause the EC to:
receive a notification that the power source has changed from a first state to a second state; and
control the buck-boost converter to modify the voltage based, at least in part, upon the change.

15.  (Original) The IHS of claim 14, wherein in the first state the power source provides an amount of electrical power above a threshold, and wherein in the second state the power source provides an amount of electrical power below the threshold.


determine that the IHS subsystem has been replaced by another IHS subsystem without a reboot of the IHS;
determine a characteristic of the other IHS subsystem; and
control the buck-boost converter to adjust the voltage and to provide the adjusted voltage to the other IHS subsystem based, at least in part, upon the characteristic of the other IHS subsystem.

17.  (Currently Amended) A hardware memory storage device having program instructions stored thereon that, upon execution by an embedded controller (EC) of an information handling system (IHS), the EC comprising a microcontroller configured to handle tasks exclusive of other tasks that an Operating System (OS) executed by a processor of the IHS handles, cause the EC to:

determine a characteristic of an IHS subsystem;
determine a characteristic of a power source;
control a buck-boost converter to modify a voltage provided to the IHS subsystem by the power source, at least in part, by applying a multiplier value to the voltage, wherein the multiplier value comprises a ratio dynamically calculated based upon: (i) changes to the characteristic of the IHS subsystem and (ii) changes to the characteristic of the power source, and wherein applying the calculated multiplier value comprises switching one or more storage elements on or off within the buck boost converter;
receive a notification that the IHS subsystem has switched from a first operating state to a second operating state based upon a power resource specification stored in an Advanced Configuration and Power Interface (ACPI) table, wherein: the IHS subsystem comprises a display, the first operating state is a high-dynamic range (HDR) state of the display, and the second operating state is a non-
control the buck-boost converter to adjust the voltage based, at least in part, upon the notification, 

	

18.  (Previously Presented) The hardware memory storage device of claim 17, wherein the characteristic of the power source comprises a specified charge level.

19.  (Currently Amended)  A method, comprising:

determining, by a microcontroller of an Information Handling System (IHS) configured to handle tasks exclusive of other tasks that an Operating System (OS) executed by a processor of the IHS handles, a characteristic of an IHS subsystem;
determining, by the microcontroller, a characteristic of a power source;
controlling, by the microcontroller, a buck-boost converter to modify a voltage provided to the IHS subsystem by the power source, at least in part, by applying a multiplier value to the voltage, wherein the multiplier value comprises a ratio dynamically calculated based upon: (i) changes to the characteristic of the IHS subsystem and (ii) changes to the characteristic of the power source, and wherein applying the calculated multiplier value comprises switching one or more storage elements on or off within the buck boost converter;
receiving a notification that the IHS subsystem has switched from a first operating state to a second operating state based upon a power resource specification stored in an Advanced Configuration and Power Interface (ACPI) table, wherein: the IHS subsystem comprises a display, the first operating state is a high-dynamic range 
controlling the buck-boost converter to adjust the voltage based, at least in part, upon the notification, 



20.  (Previously Presented) The method of claim 19, wherein the characteristic of the power source comprises a specified charge level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187